Citation Nr: 1719164	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability.

2. Entitlement to an initial compensable rating for the period prior to February 12, 2010, and to a rating in excess of 10 percent beginning January 28, 2012, for a left elbow disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel



INTRODUCTION

The Veteran had active service from December 2001 to July 2002, from December 2002 to September 2003, from August 2005 to December 2006, and from January 2011 to January 2012.  The Veteran's decorations for his periods of active service include the Combat Action Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was previously before the Board, most recently September 2015, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

Regrettably, the board finds that additional development is required before the Veteran's claims for right and left knee disabilities are decided.

In September 2015, the Board remanded the Veteran's claims for higher ratings for a left knee disability and left elbow disability in order to assess the current severity of those service-connected disabilities.  The Veteran was provided a VA examination in April 2015.  VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).

The Board has reviewed the April 2015 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Specifically, the knee and lower leg examination does not reflect joint testing for pain on passive motion or in nonweight-bearing, and the elbow examination does not reflect joint testing for pain on passive motion.  Therefore, the Board finds that further examination is necessary.

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.

2.  Then, schedule the Veteran for a VA examination(s) to determine the current level of severity of all impairment resulting from his left knee and left elbow disabilities.  All indicated tests and studies must be performed.  The examiner(s) should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion for both elbow and knee joints, as well as weight-bearing, and nonweight-bearing, for both knee joints.

If the examiner(s) is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner(s) should clearly explain why that is so.

3.  Confirm that the VA examination report(s) comports with this remand and undertake any other development found to be warranted. 

4.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




